IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-50,374-04


EX PARTE CRAIG ANTHONY BELL, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 733652-B IN THE 178TH JUDICIAL
DISTRICT COURT OF HARRIS COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of murder.  His sentence was assessed at confinement for
a period of fifty years.  Applicant appealed the conviction in Bell v. State, No. 14-97-00644-CR, but the judgment was affirmed.
	The trial court recommends that ground one, which challenges the conviction by
alleging actual innocence, be denied.  We agree.
 The trial court recommends that ground two, which is an ineffective assistance of
counsel claim, be dismissed pursuant to Tex. Code Crim. Pro., art. 11.07, §4(a)-(c).  We
agree.
	Ground one is denied; ground two is dismissed. 
DELIVERED:   MARCH 29, 2006
DO NOT PUBLISH